DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2021 has been entered.
The amendment filed 3/23/2021 has been entered.  Claim 9 has been canceled.  Claims 1-8 and 10-20 are pending in the application.  Claims 2-8 and 10-20 have been withdrawn from consideration as being directed to non-elected inventions/species.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Although the instant disclosure at the time of filing provides support for a laminated structure comprising a first film comprising a polyolefin layer, a first adhesive layer, a gas barrier core, a second adhesive layer, and a heat sealing layer, such as depicted in Figs. 2-4, 
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites, “a non-conductive lighter than air balloon comprising a film having a plurality of layers, the film comprising: a polyolefin layer…a surface treatment applied to an outer surface of the film; a metal adhesion prevention agent comprising oil deposited on the treated outer layer of the film to create a pattern of isolated islands; a metal layer comprising aluminum vapor deposited over the island-patterned outer layer of the film…wherein the outer layer of the film is the polyolefin layer; and wherein the treatment of the outer layer of the film is configured to enhance surface receptivity to the vapor deposited aluminum; further comprising a lamination layer comprising a non-conductive polymer film affixed to the metal layer by adhesive or extrusion lamination; and a laminated film layer affixed to the lamination layer, wherein a thickness of the laminated film layer is between 8 and 18 
For examination purposes with regards to prior art, the Examiner has assumed that the adhesion prevention agent comprising oil is a process limitation and is not present on the outer layer of the film when the lamination layer and laminated film layer are affixed to the discontinuous metal layer surface of the film.
Claim Rejections - 35 USC § 103
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bouda (JP02043036A, please refer to the machine translation for the below cited sections) in view of Horii (USPN 4,928,908) and in further view of Hayashi (US2010/0009082).
As discussed in the prior office action, Bouda discloses a lighter-than-air balloon having improved retention in floatability and shape comprising a multilayer film comprising a biaxially stretched gas barrier resin layer (A), a heat seal layer (B) on one or both sides of the gas barrier resin layer (A), and optionally a vapor deposited metal layer, such as by vacuum evaporation of aluminum, to further improve the appearance wherein the metal layer may be applied as a discontinuous layer such as employing punching deposition or stripe deposition (Entire document, particularly Abstract, Page 1, line 19 – Page 2, line 10; and paragraph bridging Pages 3 and 4).  Bouda discloses that examples of gas barrier resins include vinyl alcohol resins, such 
Bouda also discloses that in order to provide extremely excellent buoyancy retention ability as well as shape retention ability, the thickness of the gas barrier resin layer, or the total thickness in the case of multiple layers, is 3 to 30 microns, preferably 10 to 15 microns, wherein below 3 microns, the gas barrier resin layer may not provide sufficient gas barrier properties, and above 30 microns, the weight of the balloon is increased and the float retention ability is inferior; while the thickness of the heat seal layer, or the total thickness in the case of multiple layers, is 5 to 30 microns, preferably 10 to 25 microns, wherein below 5 microns, the seal strength is not sufficient, and above 30 microns, the weight of the balloon is large and does not float unless it is a large balloon (Page 1, lines 19-24; Page 2, lines 28-33; Page 3, lines 16-21).  Bouda further discloses that a biaxially stretched PET or nylon film may be laminated on the outermost layer to improve the heat resistance at the time of sealing, wherein it is desirable from the point of buoyancy that the total layer thickness is 60 microns or less, particularly 45 microns or less (Page 3, lines 34-37).
Hence, Bouda teaches and/or suggests an apparatus comprising a lighter than air balloon comprising a film having a plurality of layers comprising a gas barrier layer or film comprising EVOH and polyethylene heat seal layers on both sides of the gas barrier layer/film via an anchoring or adhesive agent; wherein the polyethylene heat seal layers provided on the outer and inner sides of the gas barrier layer/film read upon the instantly claimed polyolefin layer and the claimed heat sealing layer, respectively; the anchoring agent disposed between the gas barrier layer/film and the heat seal layers reads upon the instantly claimed adhesive layers affixed to the “gas barrier core” as instantly claimed; and the gas barrier layer/film comprising EVOH which may be formed from multiple layers reads upon the claimed “gas barrier core comprising a set of gas barrier layers”, wherein based upon the example gas barrier resins disclosed by Bouda particularly including EVOH would also read upon the claimed “comprising a set of transparent polymeric gas barrier layers, such that at least one layer of the gas barrier core comprises” EVOH as instantly claimed, wherein one skilled in the art would have been motivated to utilize any number of multiple layers and layer materials for the gas barrier resin layer taught by Bouda; and the film further comprises a discontinuous metal layer comprising aluminum vapor deposited in a desired pattern on any layer of the gas barrier/heat seal composite film including the outermost layer resulting in a patterned or discontinuous aluminum layer as instantly claimed, and the biaxially oriented PET or nylon film of 45 microns or less laminated on the outermost layer of the film broadly reading upon the claimed lamination layer and/or laminated film layer, wherein given that Bouda discloses that both the gas barrier layer and the heat seal layer may be formed by multiple layers, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to also provide the biaxially oriented PET or nylon film as multiple layers with a total thickness thereof of 45 microns or less thereby reading 
However, Bouda clearly discloses that the deposited aluminum layer may be discontinuous and provided to improve the appearance of the balloon, wherein as discussed in prior office actions, Horii also discloses a balloon comprising a heat-sealable plastic film having a metal vapor deposition layer formed thereon wherein the deposited metal layer is formed as a discontinuous layer, particularly in the state of islands in the sea structure, so that the balloon has a decorative metallic surface but is insulating or non-conductive such that the balloon does not prima facie obviousness to use a known technique to improve similar devices in the same way and/or prima facie obviousness to apply a known technique to a known device ready for improvement to yield predictable results.  
Further, given that Bouda and Horii generally disclose that the discontinuous metal layer can be provided for decorative or aesthetic purposes and produced by known vapor deposition methods, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to provide the metallized aluminum layer of Bouda in any desired pattern of isolated aluminum islands or two-dimensional islands of aluminum physically isolated from other deposits by unmetallized areas as in the instantly claimed invention to provide the desired decoration or aesthetic properties for a particular end use; and although the Examiner takes the position that the claimed metal adhesion prevention agent comprising oil is a process limitation given that the oil would not be present when the further lamination layer is affixed to the metal layer as discussed in detail above, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize any known selective deposition method for providing a patterned vapor deposited layer on a polymer film including by using a mask such as chemical or oil mask as in the instantly claimed invention to provide the metallized layer in a desired pattern on a polymer film given that the use of an oil mask provided in a negative pattern from a desired metallized pattern is a conventional method in the metallization art as discussed on the record and further evidenced by Hayashi, which specifically discloses an oil mask for use in vapor depositing an evaporation material such as 
Therefore, in the absence of any clear showing of unexpected results with regards to the claimed layer structure including the discontinuous sea/island aluminum layer, or criticality and/or unexpected results with regards to the claimed thickness range of between 8 and 18 microns of the laminated film layer, the invention as recited in instant claim 1 would have been obvious over the teachings of Bouda in view of Horii and in further view of Hayaski as discussed in detail above, given that it is prima facie obviousness to use a known technique(s) to improve similar devices and/or prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bouda in view of Horii and Hayashi, as applied above, and in further view of Millette (US2008/0311357).  The teachings of Bouda in view of Horii and Hayashi are discussed in detail above, and similar to the teachings of Horii, Millette discloses a discontinuous metal layer in the form of discrete metallic islands on a transparent or translucent flexible polymer film or extruded sheetstock to provide a decorative reflective appearance to the polymer sheetstock that may be utilized in various applications such as apparel, badging, signage, etc., wherein the discrete islands of metal provide a light reflective surface capable of being flexed without cracking and which do not conduct .
Thus, the claimed invention as recited in instant claim 1 would have been obvious over the teachings of Bouda in view of Horii and Hayashi, and in further view of Millette for the reasons discussed in detail above wherein it is again noted that it is prima facie obviousness to use a known technique(s) to improve similar devices and/or prima facie obviousness to apply a known technique to a known device ready for improvement to yield predictable results.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 18-20 of copending Application No. 16/745239, in view of Horii (USPN 4,928,908) and/or Bouda (JP02043036A), wherein it is noted that copending Application No. 16/745239 is a continuation application of Application No. 15/094884 which was a divisional application of the instant application (and directed solely to the method claims that were not elected in response to the restriction requirement dated 4/4/2016), and thus copending Application No. 16/745239 has the same effective filing date as the instant application (e.g. grandparent application of the copending application), and given that the copending product/“apparatus” claims 15 and 18-20 are not the result of a restriction requirement of the instant application, a double patenting rejection between the instant application and the copending application is proper (see MPEP § 804).  Copending claims 15 and 18-20 are directed to an apparatus comprising a non-conductive lighter than air balloon as in instant claim 1 and given that combining (in)dependent claim limitations would have been obvious to one having ordinary skill in the art, the copending claims include all of the limitations of instant claim 1 except the newly added limitation with regards to the lamination layer and laminated film as recited on the last four lines of instant claim 1.  However, as discussed in detail above, Horii discloses a lighter than air balloon comprising a multilayer laminate structure including a discontinuous metal vapor deposited layer provided on a polymer film, with examples utilizing 12 micron and 30 micron thick polymer films (Examples), wherein a protective layer may be prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness to simply substitute one known element for another to obtain predictable results.  Thus, based upon the teachings of Horii and/or Bouda, one having .
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's arguments filed 3/23/2021 have been fully considered but are not persuasive and/or moot in view of the new grounds of rejection presented above.  More specifically, the Applicant argues that the Office Action dated 2/5/2021 allegedly admits that Bouda and Horii fail to teach “wherein the patterned aluminum layer comprises two-dimensional islands of aluminum physically isolated from other deposits by un-metalized areas” and that Maekawa was utilized to cure this alleged admitted deficiency (see the paragraph bridging pages 7 and 8 of the response).  However, the Examiner respectfully disagrees and notes that the combined teachings of Bouda and Horii, taken without Maekawa, clearly teaches and/or suggests providing the vapor deposited aluminum layer of the balloon taught by Bouda in a discontinuous island/sea structure as in the claimed invention in order to provide a desired decorative metallic appearance to the lighter than air balloon while maintaining an insulating or non-conductive property so that the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        August 12, 2021